THOMAS, District Judge.
This motion is to strike out the defendants’ demurrer as frivolous and interposed for delay. The presumption that the defendants’ solicitors would not interpose a demurrer for delay, and without due consideration, is supported by an examination of the questions involved by the issue thus raised. While the court might ,be inclined to overrule the demurrer, yet, .after a due study of the questions involved, it appears that the defendants’ contention is not without some force. A careful examination of the question affecting the jurisdiction of the court to entertain the bill for the cause of action relating to unfair competition will'-be 'required, and the court is not expected to make such exam*749ination upon the hearing of a motion of this nature. Under the guise of a motion to strike out the demurrer as frivolous, a serious investigation of the merits of the demurrer may not be demanded. If after full hearing and inspection of briefs the court entertains doubts, the motion should be denied, and for that reason it is denied in the present instance.